Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of Claim Amendments and Applicant’s Remarks, filed 01 August 2022.  This action replaces the Final Action filed a day ago.  The examiner had a mistake in the previous Final action about the claim status of pto-326 and the objected claims at the bottom of the current action.
Claim Status
Claims 38-43 and 46-75 are pending.  Claims 38, 48, 49, 75 amended.  Claims 1-37 and 44-45 are canceled.  Claims 38-43 and 46-75 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 05 November 2021 and 29 September 2020 consisting of 37 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit from 62/620,414 (filed 01/22/2018) and claims benefit of 62/620,706 (filed 01/23/2018) and claims benefit of 62/656,233 (filed 04/11/2018) and claims benefit of 62/724,171 (filed 08/29/2018) and claims benefit of 62/735,627 (filed 09/24/2018) and claims benefit of 62/736,727 (filed 09/26/2018) The instant application has been granted the benefit date, 22 January 2018, from the application 62/620,414.  


Sequence Compliance
Sequence Listing and CRF have been received and are acknowledged by examiner.  A statement that the Computer Readable Form (CRF) and the Sequence Listing are identical has been submitted and is acknowledged by examiner.

RESPONSE TO ARGUMENTS
35 USC § 112(a)
Due to entry of SEQLIST, the examiner withdraws the rejection of claims 46-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

35 USC § 112(b)
Due to the applicant’s claim amendments, the examiner withdraws the rejection of claim 75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Kim, Vaughn & Kandalaft
Claims 38-43 and 48-75 remain rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (J. Am. Chem. Soc. 2015, 137, 2832−2835; DOI: 10.1021/jacs.5b00106) in view of Vaughn et al. (NATURE BIOTECHNOLOGY. VOLUME 14 MARCH 1996; page 309-314) in view of Kandalaft et al. (Journal of Translational Medicine 2012, 10:157)  for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant has amended claim 38 as follows:

    PNG
    media_image1.png
    377
    709
    media_image1.png
    Greyscale

The scope of amended claim 38 is substantially identical to previous claim 38.  The amendment, “wherein the small molecule ligand binds to a receptor on a cancer cell,”  merely clarifies that folate binds to cancer cells having a folate-receptor.  These limitations were previously addressed in the pending rejection.  Therefore, the claim amendments, in themselves, are insufficient to overcome the pending rejection.
	The applicant argues  the examiner has failed to provide a reason or motivation to modify Kim to administer a first dose of a compound and at least a second dose of the compound which is at least 50% lower than the first dose.  The applicant argues that there is no reason or motivation to vary the dosing of a compound.
The issue has been previously addressed (Non-Final Action, filed 03 February 2022, pages 10-12) and reiterated below.  Regarding the recited limitations that “i) administering to the patient a first dose of a compound…and ii) administering to the patient in least a second dose of the compound…wherein the second dose of the compound,…is at least about 50 percent lower in amount than the first dose of the compound” and various dependent claims (e.g., claims 39-43) specifying the percent difference between the two doses, Kim et al. suggest a rationale for this dosing.   MPEP 2144.05(II) and Kim et al. suggest a rationale for this dosing is obvious based upon routine optimization of a known results-effective variable.  In order to establish the obviousness of this range, the examiner is required to demonstrate that the particular parameter must first be recognized as a result-effective variable (i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation).  At page, 2833, column 2, Kim et al. states “Overall, our findings demonstrate that folate-FITC, as a small molecule ‘switch’, can specifically and dose-dependently redirect anti-FITC CAR-T cells to target FR-positive cells.”  Therefore, a person of ordinary skill in the art understands that the number of doses and the percent difference between the two doses is not critical, but that the number of folate-FITC molecules per anti-FITC CAR-T cells.  Further variables affecting the ability of this system to kill tumor cells, include the ratio of activated anti-FITC CAR-T cells to cancer cells having folate receptors and the number of those receptors in those cancer cells.  Figure 4B (page 2834) shows a “cytotoxicity assay of anti-FITC CAR-T cells (1 x 105) targeting KB (1 x 104) cells in the presence of different concentrations of folate-FITC.”  See Figure 4B below:

    PNG
    media_image2.png
    258
    418
    media_image2.png
    Greyscale

A person of ordinary skill in the art can understand that adjusting the concentration of folate-FITC in the presence of anti-FITC CAR-T cells is the critical factor for achieving cancer cell killing and not merely administering two doses of folate-FITC or that a first dose is lower than a second dose of folate-FITC.  Therefore, a person of skill wishing to achieve a sustained therapeutic dose of for a sustained period would optimize the dosing of folate-FITC based upon the amount of anti-FITC CAR-T cells and the half-life of folate-FITC, so that the clinician could ensure a therapeutic amount of activated CAR-T cells and improve the outcome for cancer patients.  If a skilled artisan wished to optimize for this outcome, the claimed treatment regime of “i) administering to the patient a first dose of a compound…and ii) administering to the patient in least a second dose of the compound…wherein the second dose of the compound,…is at least about 50 percent lower in amount than the first dose of the compound” would seem to be an obvious solution.  Therefore, the examiner finds the applicant’s arguments unpersuasive.
The applicant further suggests they have discovered an unexpected result in improved treatment outcome without inducing cytokine release syndrome (Remarks, filed 01 Aug 2022, page 15).  The applicant has also indicated their allegation of unexpected results as “Applicants discovered administering a first dose of a compound comprising a small molecule ligand linked to a targeting moiety and a second dose at least 50% lower than the first  dose to a patient, who previously received a CAR T cell composition, resulted in improved treatment outcome with no sign of severe CRS.”  The examiner notes that Kim recommends their invention using a small molecule ligand linked (FITC) to a targeting moiety (folate) as an improvement to control the activity of CAR-T cells to address the problem of cytokine release syndrome (CRS) based upon titration of the dose, at page 2832.  Kim et al. states, “[t]he amount of IFN-γ and IL-2 cytokines released during the 24h assay positively correlated with the concentration of FITC-folate and was dependent on the presence of FR-positive cells” (page 2833, col.2).  Therefore, lowering the dosage of FITC-folate reduces the cytokines associated with CRS.  Therefore, as described above and in the pending rejection, as a results effective variable, the dosage of FITC-folate relative to the number of folate-receptors on the cancer cells can affect the cytokine release.  As Kim suggests titrating the amount of FITC-folate as a means to create greater safety, i.e., reduced cytokines associated with CRS.  Therefore, the examiner finds the applicant’s arguments unpersuasive.
Therefore, the examiner hereby maintains the rejection of claims 38-43 and 48-75 under 35 U.S.C. 103 as being unpatentable over Kim et al. (J. Am. Chem. Soc. 2015, 137, 2832−2835; DOI: 10.1021/jacs.5b00106) in view of Vaughn et al. (NATURE BIOTECHNOLOGY. VOLUME 14 MARCH 1996; page 309-314) in view of Kandalaft et al. (Journal of Translational Medicine 2012, 10:157).
The examiner reiterates the pending rejection:
Claims 38-43 and 48-75 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (J. Am. Chem. Soc. 2015, 137, 2832−2835; DOI: 10.1021/jacs.5b00106) in view of Vaughn et al. (NATURE BIOTECHNOLOGY. VOLUME 14 MARCH 1996; page 309-314) in view of Kandalaft et al. (Journal of Translational Medicine 2012, 10:157).
The instant invention is directed to a method of treating cancer comprising administering (i) a compound comprising a small molecule ligand linked to a targeting moiety by a linker (e.g., FITC-folate) and (ii) a CAR T-cell comprising a CAR having an E2 anti-fluorescein antibody fragment (e.g., anti-fluorescein scFv, FITC-E2).  The independent claim recites a variation of this core invention. Claim 38 recites a two dose administration regime for the FITC-folate where the second does is 50% lower than the first dose. 
	Kim et al. teach “we demonstrate that a bifunctional small molecule ‘switch’ consisting of folate conjugated to fluorescein isothiocyanate (folate-FITC) can
redirect and regulate FITC-specific CAR-T cell activity toward folate receptor (FR)-overexpressing tumor cells.  This system was shown to be highly cytotoxic to FR-positive cells with no activity against FR-negative cells,” (abstract).  Furthermore, Kim et al. teach “the activity of these CAR-T cells can be titrated based upon the dosage of switch molecule” (see page 2832, col.2), thereby suggesting that the concentration of folate-FITC molecule can affect the activity of FITC-specific CAR-T cells in a dose-dependent manner, making the concentration and stoichiometry of these two active agents a results-effective variable.  Kim et al. determined using in vitro experiments, that “an effector to target cell ratio of 10 to 1 in folate deficient media, folate-FITC demonstrated highly potent (EC50 of ~9 pM, Figure 2A) redirection of anti-FITC CAR-T cells to KB cells over 24 h” (see page 2833, col.2).  
	Additionally, Kim et al. teach that they created their FITC-specific CAR from a known anti-FITC scFv clone disclosed by Boder et al. (PNAS. September 26, 2000; vol. 97, no. 20, page 10701–10705).  Current claim 38 recites that the “the CAR comprises an E2 anti-fluorescein antibody fragment.”   Kim et al. does not specify that their CAR comprises an E2 anti-fluorescein antibody fragment.
	Vaughn et al teach “anti-fluorescein scFv, FITC-E2” (page 311. Col.1, Properties of selected antibodies section; page 312, Table 2) was known prior to the filing of the instant application that the anti-fluorescein scFv, FITC-E2 has the highest affinity scFv for fluorescein tested by Vaughn (see page 311, col.1).  Therefore, a CAR comprising an E2 anti-fluorescein antibody fragment would be a preferred alternative to the CAR comprising an anti-fluorescein antibody fragment as taught by Kim.  This is scientifically logical based upon KSR rationale “B” (MPEP 2141(III)), in addition to the guidance provided by Vaughn, suggesting the superiority of the affinity of this clone.
Regarding the recited limitations that “i) administering to the patient a first dose of a compound…and ii) administering to the patient in least a second dose of the compound…wherein the second dose of the compound,…is at least about 50 percent lower in amount than the first dose of the compound” and various dependent claims (e.g., claims 39-43) specifying the percent difference between the two doses, Kim et al. suggest a rationale for this dosing.   MPEP 2144.05(II) and Kim et al. suggest a rationale for this dosing is obvious based upon routine optimization of a known results-effective variable.  In order to establish the obviousness of this range, the examiner is required to demonstrate that the particular parameter must first be recognized as a result-effective variable (i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation).  At page, 2833, column 2, Kim et al. states “Overall, our findings demonstrate that folate-FITC, as a small molecule ‘switch’, can specifically and dose-dependently redirect anti-FITC CAR-T cells to target FR-positive cells.”  Therefore, a person of ordinary skill in the art understands that the number of doses and the percent difference between the two doses is not critical, but that the number of folate-FITC molecules per anti-FITC CAR-T cells.  Further variables affecting the ability of this system to kill tumor cells, include the ratio of activated anti-FITC CAR-T cells to cancer cells having folate receptors and the number of those receptors in those cancer cells.  Figure 4B (page 2834) shows a “cytotoxicity assay of anti-FITC CAR-T cells (1 x 105) targeting KB (1 x 104) cells in the presence of different concentrations of folate-FITC.”  See Figure 4B below:

    PNG
    media_image2.png
    258
    418
    media_image2.png
    Greyscale

A person of ordinary skill in the art can understand that adjusting the concentration of folate-FITC in the presence of anti-FITC CAR-T cells is the critical factor for achieving cancer cell killing and not merely administering two doses of folate-FITC or that a first dose is lower than a second dose of folate-FITC.  Therefore, a person of skill wishing to achieve a sustained therapeutic dose of for a sustained period would optimize the dosing of folate-FITC based upon the amount of anti-FITC CAR-T cells and the half-life of folate-FITC, so that the clinician could ensure a therapeutic amount of activated CAR-T cells and improve the outcome for cancer patients.  If a skilled artisan wished to optimize for this outcome, the claimed treatment regime of “i) administering to the patient a first dose of a compound…and ii) administering to the patient in least a second dose of the compound…wherein the second dose of the compound,…is at least about 50 percent lower in amount than the first dose of the compound” would seem to be an obvious solution.
	Similarly, a 3rd or 4th dose of folate-FITC would be scientifically logical if the physician wished to extend the period of time when the CAR-T cells are attacking the folate+ tumor cells.
	Additionally, Kim et al. teach their Folate-FITC molecule is (see Fig. 1A):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The folate-FITC molecule in Kim’s Fig. 1A is identical to the structure shown in current claims 71-72.
	Claims 48-51 recited various dosages of CAR-T cells.  The experiments of Kim et al. are in vitro methods.  Based upon Kim, alone, there would be no guidance for how many CAR T-cells should be administered for a suitable therapeutic method, treating humans.  
	However, Kandalaft et al. teach various regimen for treating folate-positive tumors  by administering folate-specific CAR T-cells to humans (see page 4).  In those regimes, the amount of CAR-T cells dosed to the subjects range from 3 million CAR-T cells to 1 billion CAR-T cells, in a dose-escalation study.  These studies were performed on humans encompassing normal body weights. Therefore, adjusting the doses of CAR-T cells and folate-FITC to normal human body weights seems prima facie obvious.
	The current claims recite various functional outcomes, such as claim 55, “wherein the cancer comprises a tumor, wherein the tumor size is reduced, and wherein off-target toxicity does not occur or is reduced.”  Kim et al. describe their system as designed to “use of the synthetic molecule FITC as a ligand for the CAR reduces the
potential for off-target cross-reactivity of CAR” (see page 2832, col.2).  This suggests an in vivo method would have reduced off-target toxicity.  Of course, the goal of treating most cancers, is to treat/reduce tumors.  Since the system of Kim was shown to kill tumor cells, a person of ordinary skill in the art would expect tumor cell killing in vivo.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kim, Vaughn, and Kandalaft to practice the claimed method.
	Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (method of treating tumor cells comprising administering anti-FITC CAR-T cells and folate-FITC; anti-fluorescein scFv, FITC-E2) are taught by Kim, Vaughn, and Kandalaft and further they are taught in various combinations and are shown to be used as anti-cancer therapies.  It would be therefore predictably obvious to use a combination of these elements in a cancer therapy.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Kim, Vaughn, and Kandalaft because the molecular biology required to generate an anti-FITC CAR-T cells and anti-fluorescein scFv, FITC-E2 molecules were known and practiced prior to the filing of the instant application. 
Therefore the method as taught by Kim, Vaughn, and Kandalaft would have been prima facie obvious over the method of the instant application.

Allowable Subject Matter
Claims 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 46 is directed to the method of claim 38, wherein the CAR T cell comprises a polypeptide having at least about 80% identity to SEQ ID NO: 2.
As described above, Kim in view of Vaughn in view of Kandalaft are obvious over claim 38.  However, none of Kim, or Vaughn or Kandalaft teach a CAR having at least about 80% identity to SEQ ID NO: 2.
However, SEQ ID NO 22 of Cooper et al. (WO2016/073755) is a NY-ESO-1R-CD28Tm-CD137-Z CAR polypeptide sequence and has 83.8% similarity to SEQ ID NO:2 in the current application.  Nevertheless, SEQ ID NO:22 of Cooper does not contain an E2 anti-fluorescein antibody fragment, as recited in claim 38.  Therefore, Cooper cannot be used to combine with Kim, Vaughn, and Kandalaft to build an obviousness rejection.  Similarly, all the references having CAR having at least about 80% identity to SEQ ID NO: 2  and with priority dates early enough to qualify as potential prior art references, lack the required E2 anti-fluorescein antibody fragment.  All of the other available references are the applicant’s own work, filed less than a year prior to the filing of the current application.  Therefore, claim 47, which requires 100% identity to SEQ ID NO:2 is also free of the art.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633